Pursuit Inv. Mgt., LLC v Alpha Beta Capital Partners, L.P. (2015 NY Slip Op 03272)





Pursuit Inv. Mgt., LLC v Alpha Beta Capital Partners, L.P.


2015 NY Slip Op 03272


Decided on April 21, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 21, 2015

Friedman, J.P., Sweeny, Saxe, Feinman, Clark, JJ.


14337N 652457/13

[*1] Pursuit Investment Management, LLC, et al., Plaintiffs-Respondents,
vAlpha Beta Capital Partners, L.P., et al., Defendants, Claridge Associates, LLC, et al., Defendants-Appellants.


Harris, O'Brien, St. Lauren & Chaudhry LLP, New York (Jonathan Harris of counsel), for appellants.
Cane & Associates LLP, New York (Peter S. Cane of counsel), for respondents.

Order, Supreme Court, New York County (Richard F. Braun, J.), entered June 10, 2014, which denied a motion to compel arbitration, and to stay this action pending arbitration, by defendants Claridge Associates, LLC, Jamiscott LLC, Leslie Schneider and Lillian and Leonard Schneider, unanimously affirmed, with costs.
"Although arbitration is favored as a matter of public policy, equally important is the policy that seeks to avoid the unintentional waiver of the benefits and safeguards which a court of law may provide in resolving disputes" (TNS Holdings v MKISec. Corp., 92 NY2d 335, 339 [1998][internal citations omitted]). "[A] party will not be compelled to arbitrate ... absent evidence which affirmatively establishes that the parties expressly agreed to arbitrate their disputes. The agreement must be clear, explicit and unequivocal" (Matter of Waldron [Goddess], 61 NY2d 181, 183 [1984]).
Here, the motion court was right to deny defendants' motion given that only some of the parties to this litigation have agreed to arbitrate (see Belzberg v Verus Investments Holdings Inc., 21 NY3d 626, 630 [2013] ["nonsignatories are generally not subject to arbitration agreements"] [citation omitted]); (Basis Yield Alpha Fund (Master) v Goldman Sachs Group, Inc., 115 AD3d at 128 [affirming denial of motion to compel arbitration due to substantial question as to whether the parties agreed to arbitrate]). Moreover, this action does not arise out of or relate to the partnership agreement, as required by the terms of the arbitration clause. Rather, the complaint alleges breach of a separate settlement agreement which does not contain an arbitration provision [*2](see Matter of New York State Off. of Children & Family Servs. v Lanterman, 14 NY3d 275, 283 [2010] [declining to compel arbitration where there was no alleged breach of the agreement containing the arbitration clause]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 21, 2015
CLERK